414 U.S. 1
94 S. Ct. 209
38 L. Ed. 2d 1
Robert SATIACUMv.State of WASHINGTON.
No. 72-552.
Supreme Court of the United States
October 15, 1973

On petition for writ of certiorari to the Supreme Court of Washington.
PER CURIAM.


1
It appearing that petitioner might have been fishing at a location outside the boundaries of what is, or was, the Puyallup Indian Reservation when the acts with which he is charged were committed, and, if this were so, that the Supreme Court of Washington then unnecessarily addressed, and determined, the federal question whether the Puyallup Reservation 'has ceased to exist,' the petition for a writ of certiorari is granted, the judgment of the Supreme Court of Washington is vacated, and the case is remanded to that court for resolution by the state courts of the factual issue whether the alleged offenses took place outside the boundaries of what is, or was, the Reservation.